 



 





  Description: Document Logo without icon 8-5-11.jpg [image_002.jpg]



 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into by and between Bacterin
International, Inc., a Nevada corporation (the “Company”), and Daniel S.
Goldberger, an Individual (“Employee”), and is effective on August 14, 2013
(“Effective Date”).

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. EMPLOYMENT AND DUTIES.

 

A. Job Title and Responsibilities. The Company hereby employs Employee as
President and Chief Executive Officer, and Employee hereby accepts such
employment with the Company. Employee will perform the duties and have the
responsibilities and authority customarily performed and held by a President and
Chief Executive Officer and as otherwise assigned or delegated by the Board of
Directors.

 

B. Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. Employee shall not, at any time
during Employee’s employment by the Company, directly or indirectly, act as a
partner, officer, director, consultant, or employee, or provide services in any
other capacity to any other business enterprise that competes with the Company’s
business or conflicts with Employee’s duty of loyalty to the Company without the
prior approval of the Company’s Board of Directors. Subject to the foregoing,
nothing in this Agreement will preclude Employee from serving on boards of
directors of other companies or trade organizations and participating in
charitable, community or religious activities that do not substantially
interfere with Employee’s duties and responsibilities under this Agreement.

 

C. Duty of Loyalty. Employee acknowledges that during Employee’s employment with
the Company, Employee has participated in and will participate in relationships
with existing and prospective clients, customers, partners, suppliers, service
providers and vendors of the Company that are essential elements of the
Company’s goodwill. The parties acknowledge that Employee owes the Company a
fiduciary duty to conduct all affairs of the Company in accordance with all
applicable laws and the highest standards of good faith, trust, confidence and
candor, and to endeavor, to the best of Employee’s ability, to promote the best
interests of the Company.

 

D. Conflict of Interest. Employee agrees that while employed by the Company, and
except with the advance written consent of the Board of Directors, Employee will
not enter into, on behalf of the Company, or cause the Company or any of its
affiliates to enter into, directly or indirectly, any transactions with any
business organization in which Employee or any member of Employee’s immediate
family may be interested as a shareholder, partner, member, trustee, director,
officer, employee, consultant, lender or guarantor or otherwise; provided,
however, that nothing in this Agreement shall restrict transactions between the
Company and any company whose stock is listed on a national securities exchange
or actively traded in the over-the-counter market and over which Employee does
not have the ability to control or significantly influence policy decisions.

 

 





Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              









Page 1

 

 

 Description: Document Logo without icon 8-5-11.jpg [image_002.jpg]

 

2. COMPENSATION.

 

A. Base Salary. Company agrees to pay Employee gross annual compensation of
$400,000 (“Base Salary”), less usual and customary withholdings, which shall be
payable in arrears in accordance with the Company’s customary payroll practices.
The Base Salary will be subject to normal periodic review at least annually
beginning September 1, 2014, and such review will consider Employee’s
contributions to the Company and the Company’s overall performance. Employee’s
Base Salary will not be reduced, but if and as increased will constitute “Base
Salary.”

 

B. Incentive Compensation. Employee will be eligible to receive bonus and other
incentive compensation as determined by the Board of Directors from time to
time, based on achievement of objective and subjective criteria established by
the Board of Directors. The initial amount for any such bonus will be targeted
at 50% to 70% of Employee’s base salary. Any bonus paid will be less all
required tax withholdings and other applicable deductions. The Board of
Directors, or a committee thereof, after reasonable consultation with Employee,
will periodically (and at least annually) establish in its discretion individual
and Company performance goals and objectives upon which Employee’s performance
bonus will be based. The Board of Directors, or a committee thereof, will
determine in its discretion Employee’s successful completion of these
performance criteria and the overall performance of Company. The Board of
Directors will exercise its discretion in good faith, after reasonable
consultation with Employee and taking into account relevant facts and
circumstances, and subject to such requirement the determination of the Board of
Directors with respect to any bonus or bonus percentage will be final and
binding.

 

C. Stock Options. As soon as reasonably practicable after execution of this
Agreement, subject to Board, Compensation Committee and NYSE MKT approval, the
Company will grant Employee an option to purchase 2,000,000 shares of the
Company’s common stock (the “Option”). The exercise price per share will be
equal to the NYSE MKT closing price of the Company’s common stock on the date of
grant. The term of the Option shall be ten years, subject to earlier expiration
in the event of the termination of Employee’s services to the Company as
follows: In the event of termination of Employee’s employment other than for
Cause (including without limitation by reason of Employee’s death or disability
which results in Employee’s inability to perform substantially all of the duties
of his position for more than 120 consecutive days) or resignation of Employee
for Good Reason (as those terms are defined in Section 12, below) the Option
will expire ninety (90) days after the effective date of cessation of Employee’s
employment. In the event of termination of Employee’s employment for Cause or
Employee’s resignation for other than Good Reason, the Option will expire at the
effective date and time of cessation of Employee’s employment. The Option will
vest as follows: (i) twenty percent (20%), or 400,000 underlying shares, will
vest on August 15, 2014 and (ii) the remaining eighty percent (80%) will vest in
forty-seven (47) equal monthly installments as to 33,334 underlying shares,
beginning September 15, 2014, and one final installment as to 33,302 underlying
shares. The shares underlying the Option will be restricted and will bear a
legend restricting transfer of the shares until there has been compliance with
applicable securities laws. Although the Company reasonably believes that the
Option will not be treated as deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, there is no guarantee that the
Internal Revenue Service will agree with this determination. Employee agrees to
consult with his own tax advisor concerning the tax risks associated with
accepting an option to purchase the Company’s common stock.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 2

 

 

 Description: Document Logo without icon 8-5-11.jpg [image_002.jpg]

 



D. Relocation and Travel Expenses. The Company will reimburse Employee for
customary travel expenses and reasonable expenses in connection with Employee’s
relocation to Bozeman, Montana, if applicable. Company will reimburse Employee’s
reasonable travel and business expenses in accordance with the Company’s
policies.

 

E. Benefits. During Employee’s employment, Employee shall be eligible to
participate in the Company’s benefits programs, as summarized and as governed by
any plan documents concerning such benefits.

 

F. Vacation. Employee shall be entitled to four (4) weeks of paid vacation per
year.

 

3. PROPRIETARY INFORMATION.

 

A. Employee understands that during his employment relationship with the
Company, the Company intends to provide Employee with information, including
Proprietary Information (as defined herein), without which Employee would not be
able to perform his duties to the Company. Employee agrees, at all times during
the term of his employment relationship and thereafter, to hold in strictest
confidence, and not to use or disclose, except pursuant to paragraph 3.B.,
below, any Proprietary Information that Employee obtains, accesses or creates
during the term of the relationship, whether or not during working hours.
Employee understands that “Proprietary Information” means information and
physical material not generally known or available outside the Company and
information and physical material entrusted to the Company by third parties.
“Proprietary Information” includes, without limitation, Assigned Inventions,
technical data, trade secrets, marketing ideas or plans, research, product or
service ideas or plans, business strategies, investments, investment
opportunities, potential investments, market studies, industry studies,
historical financial data, financial information and results, budgets, identity
of Clients, forecasts (financial or otherwise), possible or pending
transactions, customer lists and domain names, price lists, and pricing
methodologies. Proprietary Information does not include information that:

 

a.at the time of disclosure is in the public domain; or

 

b.after disclosure is published or otherwise becomes part of the public domain
through no act or omission of Employee (but only after, and only to the extent
that, such information is or was published or otherwise becomes or became part
of the public domain); or

 

c.Employee can show by clear and convincing evidence already was in Employee’s
possession at the time of disclosure and that Employee, without breach of any
obligation to the Company or any third party, is free to disclose to others; or

 

d.Employee can show by clear and convincing evidence was received by Employee,
after the time of disclosure, from a third party who did not acquire it directly
or indirectly from the Company or from any employee or agent of the Company
under obligation of confidence, and that Employee, without breach of any
obligation to the Company or any third party, is free to disclose to others.

 

B. At all times, both during Employee’s employment and after its termination,
Employee will keep and hold all such Proprietary Information in strict
confidence and trust. Employee will not use or disclose any Proprietary
Information without the prior written consent of the Company, except as may be
necessary to perform Employee’s duties as an employee of the Company for the
benefit of the Company. Employee may disclose information that he is required to
disclose by valid order of a government agency or court of competent
jurisdiction, provided that Employee will:

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 3

 

 

 Description: Document Logo without icon 8-5-11.jpg [image_002.jpg]

 

·notify the Company in writing immediately upon learning that such an order may
be sought or issued,

 

·cooperate with the Company as reasonably requested if the Company seeks to
contest such order or to place protective restrictions on the disclosure
pursuant to such order,

 

·comply with any protective restrictions in such order, and

disclose only the information specified in the order.

 

C.Employee agrees not to infringe the copyrights of the Company, its Customers
or third parties (including, without limitation, any previous employer or
customers) by unauthorized or unlawful copying, modifying or distributing of
copyrighted material, including plans, drawings, reports, financial analyses,
market studies, computer software and the like.

 

4. COVENANT NOT TO COMPETE.

 

A.Noncompetition Covenant. Employee agrees that during the Restricted Period (as
defined below), without the prior written consent of the Company, Employee shall
not, directly or indirectly within the Territory (as defined below): (i)
personally, by agency, as an employee, independent contractor, consultant,
officer, director, manager, agent, associate, investor (other than a passive
investor holding less than five percent of the outstanding equity of an entity),
or by any other artifice or device, engage in any Competitive Business (as
defined below), (ii) assist others, including but not limited to employees of
the Company, to engage in any Competitive Business, or (iii) own, purchase,
finance, organize or take preparatory steps to own, purchase, finance, or
organize a Competitive Business.

 

B. Definitions.

 

1. “Competitive Business” means any person, entity or organization which is
engaged in or to Employee’s knowledge about to become engaged in research on,
consulting regarding, or development, production, marketing or selling of any
product, process, technology, device, invention or service which resembles,
competes with or is intended to resemble or compete with a product, process,
technology, device, invention or service of the Company or a line of business
which Employee knows or reasonably should know the Company, during Employee’s
term of employment, is actively preparing to pursue. 

 

2. “Territory” means the United States of America.

 

3. “Restricted Period” means the period of Employee’s employment with the
Company and for (a) twelve (12) months immediately following the termination of
that employment for Cause, or in connection with or within twelve (12) months
after a Change of Control (as defined in Paragraph 12(e)(iii), below) or
Employee’s resignation for other than Good Reason, or (b) six (6) months
immediately following the termination of Employee's employment by the Company
for other than Cause, except as provided above regarding Change of Control, or
resignation by Employee for Good Reason.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 4

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 



5. NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A. Nonsolicitation of Employees and Others. During the Restricted Period, (a)
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to terminate or otherwise adversely
affect his or her employment or other business relationship (or prospective
employment or business relationship) with the Company, and (b) Employee shall
not, directly or indirectly, solicit, recruit, or induce, or attempt to solicit,
recruit or induce any employee to work for Employee or any other person or
entity, other than the Company or its affiliates or related entities; the
restriction in this item (b) shall not prohibit Employee or any other person or
entity from evaluating or hiring or both an employee of Company following
receipt of a request or application for employment from such employee in
response to the posting of a generally directed and available notice of a job
opening and otherwise unsolicited by Employee or such other person or entity.

 

B. Nonsolicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, solicit, recruit, or induce any Customer (as
defined below) for the purpose of (i) providing any goods or services related to
a Competitive Business, or (ii) interfering with or otherwise adversely
affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers. “Customer” means a person or entity with which
Employee had contact or about which Employee gained information while an
Employee of the Company, and to which the Company was selling or providing
products or services, was in active negotiations for the sale of its products or
services, or was otherwise doing business as of the date of the cessation of
Employee’s employment with the Company or for whom the Company had otherwise
done business within the twelve (12) month period immediately preceding the
cessation of Employee’s employment with the Company.

 

6. ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A. The geographic and duration restrictions contained in Sections 4 and 5 of
this Agreement are fair, reasonable, and necessary to protect the Company’s
legitimate business interests and trade secrets, given the geographic scope of
the Company’s business operations, the competitive nature of the Company’s
business, and the nature of Employee’s position with the Company;

 

B. Employee’s employment creates a relationship of confidence and trust between
Employee and the Company with respect to the Proprietary Information, and
Employee will have access to Proprietary Information (including but not limited
to trade secrets) that would be valuable or useful to the Company’s competitors;

 

C. The Company’s Proprietary Information is a valuable asset of the Company, and
any violation of the restrictions set forth in this Agreement could cause
substantial injury to the Company;

 

D. The restrictions contained in this Agreement will not unreasonably impair or
infringe upon Employee’s right to work or earn a living after Employee’s
employment with the Company ends, and

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 5

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

E. This Agreement is a contract for the protection of trade secrets under
applicable law and is intended to protect the Proprietary Information (including
trade secrets) identified above.

 

7. “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the Parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Proprietary Information. To the extent such a provision (or portion thereof) may
not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

8. INVENTIONS.

 

A. Inventions Retained and Licensed. Attached as Exhibit A is a list describing
all inventions and information created, discovered or developed by Employee,
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or with others before Employee’s employment with the Company
(“Prior Inventions”), which belong in whole or in part to Employee, and which
are not being assigned by Employee to the Company. Employee represents that
Exhibit A is complete and contains no confidential or proprietary information
belonging to a person or entity other than Employee. Employee acknowledges and
agrees that Employee has no rights in any Inventions (as that term is defined
below) other than the Prior Inventions listed on Exhibit A. If there is nothing
identified on Exhibit A, Employee represents that there are no Prior Inventions
as of the time of signing this Agreement. Employee shall not incorporate, or
permit to be incorporated, any Prior Invention owned by Employee or in which he
has an interest in a Company product, process or machine without the Company’s
prior written consent. Notwithstanding the foregoing, if, in the course of
Employee’s employment with the Company, Employee directly or indirectly
incorporates into a Company product, process or machine a Prior Invention owned
by Employee or in which Employee has an interest, the Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, world-wide
license to make, have made, modify, use, create derivative works from and sell
such Prior Invention as part of or in connection with such product, process or
machine.

 

B. Assignment Of Inventions. Employee shall promptly make full, written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby irrevocably transfers and assigns, and agrees to
transfer and assign, to the Company, or its designee, all his right, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks
(and all associated goodwill), mask works, or trade secrets, whether or not they
may be patented or registered under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during Employee’s employment by
the Company (the “Inventions”). Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of his employment with the Company and
which may be protected by copyright are “Works Made For Hire” as that term is
defined by the United States Copyright Act. Employee understands and agrees that
the decision whether to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and the Company’s sole benefit and that no royalty will be due to Employee as a
result of the Company’s efforts to commercialize or market any such invention.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 6

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

Employee recognizes that Inventions relating to one or more products or business
lines of the Company or to products under development or actively being
considered for development by the Company and conceived or made by Employee,
whether alone or with others, within one (1) year after cessation of Employee’s
employment, may have been conceived in significant part while employed by the
Company. Accordingly, Employee acknowledges and agrees that such Inventions
shall be presumed to have been conceived during Employee’s employment with the
Company and are to be, and hereby are, assigned to the Company unless and until
Employee has established the contrary.

 

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during his employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

D. Patent, Trademark and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
in any and all countries relating thereto, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments the Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title, and
interest in and to such inventions, and any copyrights, patents, trademarks,
service marks, mask works, or any other intellectual property rights relating
thereto. Employee further agrees that his obligation to execute or cause to be
executed, when it is in his power to do so, any such instrument or paper shall
continue after termination or expiration of this Agreement or the cessation of
his employment with the Company. If the Company is unable because of Employee’s
mental or physical incapacity or for any other reason to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign patents, trademarks or copyright registrations covering inventions or
original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact to act for and in
his behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, trademarks or copyright registrations thereon with the same legal force
and effect as if executed by Employee; this power of attorney shall be a durable
power of attorney which shall come into existence upon Employee’s mental or
physical incapacity.

 

9. SURVIVAL AND REMEDIES. Employee’s obligations of nondisclosure,
nonsolicitation, noninterference, and noncompetition under this Agreement shall
survive the cessation of Employee’s employment with the Company and shall remain
enforceable in accordance with their respective terms. In addition, Employee
acknowledges that upon a breach or threatened breach of any obligation of
nondisclosure, nonsolicitation, noninterference, or noncompetition of this
Agreement, the Company may suffer irreparable harm and damage for which money
alone cannot fully compensate the Company. Employee therefore agrees that upon
such breach or threat of imminent breach of any such obligation, the Company
shall be entitled to seek a temporary restraining order, preliminary injunction,
permanent injunction or other injunctive relief, without posting any bond or
other security, barring Employee from violating any such provision. This Section
shall not be construed as an election of any remedy, or as a waiver of any right
available to the Company under this Agreement or the law, including the right to
seek damages from Employee for a breach of any provision of this Agreement and
the right to require Employee to account for and pay over to the Company all
profits or other benefits derived or received by the Employee as the result of
such a breach, nor shall this Section be construed to limit the rights or
remedies available under state law for any violation of any provision of this
Agreement.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 7

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

10. RETURN OF COMPANY PROPERTY. All devices, records, reports, data, notes,
compilations, lists, proposals, correspondence, specifications, equipment,
drawings, blueprints, manuals, DayTimers, planners, calendars, schedules, discs,
data tapes, financial plans and information, or other recorded matter, whether
in hard copy, magnetic media or otherwise (including all copies or reproductions
made or maintained, whether on the Company’s premises or otherwise), pertaining
to Employee’s work for the Company, or relating to the Company or the Company’s
Proprietary Information, whether created or developed by the Employee alone or
jointly during his employment with the Company, are the exclusive property of
the Company. Employee shall surrender the same (as well as any other property of
the Company) to the Company upon its request or promptly upon the cessation of
employment. This Section 10 does not apply to documents and materials (a)
pertaining to the terms and conditions of Employee’s employment or benefits, (b)
received by Employee in the capacity of an Option holder or shareholder of the
Company, or (c) that are publicly available. Employee may retain personal
DayTimers, planners, calendars, and records of personal expenses incurred in
connection with Employees performance of duties for the Company, provided the
Company has or is provided with a copy of the same. Upon cessation of Employee’s
employment, he agrees to sign and deliver the “Termination Certificate” attached
as Exhibit B, which shall detail all Company property that is surrendered upon
cessation of employment.

 

11. NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY INFORMATION. During
his employment with the Company, Employee shall not improperly use or disclose
any proprietary information or trade secrets of any former employer or other
person or entity, and Employee shall not bring on to the premises of the Company
any unpublished document or proprietary information belonging to any such former
employer, person or entity, unless consented to in writing by the former
employer, person or entity. Employee represents that he has not improperly used
or disclosed any proprietary information or trade secrets of any other person or
entity during the application process or while employed or affiliated with the
Company. Employee also acknowledges and agrees that he is not subject to any
contract, agreement, or understanding that would prevent Employee from
performing his duties for the Company or otherwise complying with this
Agreement. To the extent Employee violates this provision, or his employment
with the Company constitutes a breach or threatened breach of any contract,
agreement, or obligation to any third party, Employee shall indemnify and hold
the Company harmless from all damages, expenses, costs (including reasonable
attorneys’ fees) and liabilities incurred in connection with, or resulting from,
any such violation or threatened violation.

 

12. TERMINATION.

 

(a) By Either Party. Either Party may terminate this Agreement at any time with
or without notice, and with or without cause. Except as provided in this Section
12, upon termination of employment, Employee shall only be entitled to his
accrued but unpaid base salary, PTO and other benefits earned and reimbursements
described in this Agreement or under any Company-provided plans, policies and
arrangements for the period preceding the effective date of the termination of
employment.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 8

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

(b) Termination Without Cause or Resignation for Good Reason. If the Company
terminates Employee’s employment without Cause (defined below) or Employee
resigns for Good Reason (defined below), Employee shall be entitled to receive
continuing bi-weekly payments of severance pay at a rate equal to Employee’s
Base Salary, as then in effect, for six (6) months from the date of termination
of employment, less all required tax withholdings and other applicable
deductions, payable in accordance with the Company’s standard payroll
procedures, commencing on the effective date of a separation agreement with a
complete release of claims against the Company; provided that the first payment
shall include any amounts that would have been paid to Employee if payment had
commenced on the date of separation from service; and further provided that
Employee shall not be required to execute a release of any claims arising from
Company’s failure to comply with its obligations under paragraph 12(a), above.

 

(c ) Termination Upon a Change of Control. If the Company or any successor in
interest to the Company terminates Employees employment in connection with or
within twelve (12) months after a Change of Control (defined below), Employee
shall be entitled to receive continuing bi-weekly payments of severance pay at a
rate equal to Employee’s Base Salary, as then in effect, for twelve (12) months
from the date of termination of employment, less all required tax withholdings
and other applicable deductions, payable in accordance with the Company’s
standard payroll procedures, commencing on the effective date of a separation
agreement with a complete release of claims against the Company; provided that
the first payment shall include any amounts that would have been paid to
Employee if payment had commenced on the date of separation from service; and
further provided that Employee shall not be required to execute a release of any
claims arising from Company’s failure to comply with its obligations under
paragraph 12(a), above.

 

(d) Termination for Cause, Death or Disability, or Resignation Without Good
Reason. If Employee’s employment with the Company terminates voluntarily by
Employee without Good Reason, for Cause by the Company or due to Employee’s
death or disability, then payments of compensation by the Company to Employee
hereunder will terminate immediately (except as to amounts already earned).

 

(e) Definitions.

 

(i) “Cause.” For all purposes under this Agreement, “Cause” is defined as (i)
gross negligence or willful misconduct in the performance of Employee’s duties
and responsibilities to the Company; (ii) commission of any act of fraud, theft,
embezzlement, financial dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by
Employee of any of obligations under any written agreement or covenant with the
Company.

 

(ii) “Good Reason.” For all purposes under this Agreement, “Good Reason” is
defined as Employee’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Employee’s express written consent: (i)
a material reduction of Employee’s duties, authority or responsibilities,
relative to Employee’s duties, authority or responsibilities in effect
immediately prior to such reduction; (ii) a material reduction in Employee’s
base compensation; or (iii) a material breach by the Company under any written
agreement or covenant with Employee. Employee will not resign for Good Reason
without first providing the Company with written notice within thirty (30) days
of the event that Employee believes constitutes “Good Reason” specifically
identifying the acts or omissions constituting the grounds for Good Reason and a
reasonable cure period of not less than thirty (30) days following the date of
such notice during which such condition shall not have been cured.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 9

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

(iii) “Change of Control.” For all purposes under this Agreement, “Change of
Control” of the Company is defined as:

 

(a) a sale, transfer or disposition of all or substantially all of the Company’s
assets other than to (A) a corporation or other entity of which at least a
majority of its combined voting power is owned directly or indirectly by the
Company, (B) a corporation or other entity owned directly or indirectly by the
holders of capital stock of the Company in substantially the same proportions as
their ownership of Company common stock, or (C) an Excluded Entity (as defined
below); or

 

(b) any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction with or into an Excluded Entity, being another corporation, entity
or person in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding in the continuing
entity or by their being converted into shares of voting capital stock of the
surviving entity) a majority of the total voting power represented by the shares
of voting capital stock of the Company (or the surviving entity) outstanding
immediately after such transaction; or

 

(c) any acquisition of at least a majority of the shares of voting capital stock
of the Company by any corporation, entity or person or group of corporations,
entities or persons acting in concert, other than an Excluded Entity.

 

For the avoidance of doubt, a liquidation, dissolution or winding up of the
Company or change in the state of the Company’s incorporation shall not
constitute a Change of Control event for purposes of this Agreement.

 

(f) Exclusive Remedy. In the event of a termination of Employee’s employment
with the Company, the provisions of this Section 12 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Employee or the
Company may otherwise be entitled.

  

13. GENERAL PROVISIONS.

 

A. Governing Law; Consent To Personal Jurisdiction. The laws of the State of
Colorado govern this Agreement without regard to conflict of laws principles.
Employee hereby consents to the personal jurisdiction of the state courts
located in County of Boulder or the County of Denver, State of Colorado, and the
federal district court sitting in the County of Denver, State of Colorado, if
that court otherwise possesses jurisdiction over the matter, for any legal
proceeding concerning the Employee’s employment or termination of employment, or
arising from or related to this Agreement or any other agreement executed
between the Employee and the Company. Should an action be brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs incurred in such action.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 10

 

 



Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

B. Entire Agreement. This Agreement sets forth this entire Agreement between the
Company (and any of its related or affiliated entities, officers, agents, owners
or representatives) and the Employee relating to the subject matter herein, and
supersedes any and all prior discussions and agreements, whether written or
oral, on the subject matter hereof. To the extent that this Agreement may
conflict with the terms of another written agreement between the Employee and
the Company, the terms of this Agreement will control.

 

C. Modification. No modification of or amendment to this Agreement will be
effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of its ability to enforce that provision or any other
provision. The Company’s failure to enforce any breach of this Agreement shall
not act as a waiver of that breach or any future breach. No waiver of any of the
Company’s rights under this Agreement will be effective unless in writing. Any
such written waiver shall not be deemed a continuing waiver unless specifically
stated, and shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

E. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns. Employee shall
not have the right to assign his rights or obligations under this Agreement.

 

F. Construction. The language used in this Agreement will be deemed to be
language chosen by the Employee and the Company to express their mutual intent,
and no rules of strict construction will be applied against either party.

 

G. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement. Signatures of the Parties that are transmitted in person or by
facsimile or e-mail shall be accepted as originals.

 

H. Further Assurances. Employee agrees to execute any proper oath or verify any
document required to carry out the terms of this Agreement.

 

I. Title and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

J. Notices. All notices and communications that are required or permitted to be
given under this Agreement shall be in writing and shall be sufficient in all
respects if given and delivered in person, by electronic mail, by facsimile, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving party at such party’s address shown on the signature
blocks below or to such other address as such party may have given to the other
by notice pursuant to this Section. Notice shall be deemed given (i) on the date
of delivery in the case of personal delivery, electronic mail or facsimile, or
(ii) on the delivery or refusal date as specified on the return receipt in the
case of certified mail or on the tracking report in the case of overnight
courier.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 11

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

14. EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that he is executing this
Agreement voluntarily and without duress or undue influence by the Company or
anyone else and that Employee has carefully read this Agreement and fully
understands the terms, consequences, and binding effect of this Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Employment Agreement as of the date first written above.

 



EMPLOYEE   BACTERIN INTERNATIONAL, INC.           Daniel S. Goldberger   Kent L
Swanson           Signature: /s/ Daniel S. Goldberger   Signature: /s/ Kent L.
Swanson                 Title: Chairman of the Board



 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              









Page 12

 

  

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE CHECK): __X__YES _____NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to his/her employment with the Company.
IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.

 

 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 13

 

 

Description: Document Logo without icon 8-5-11.jpg [image_002.jpg] 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

I hereby represent and certify that I have in all material respects complied
with my obligations to the Company under Section 10 of that Employment Agreement
between the Company and me to which the form of this Certificate is attached as
Exhibit B.

 

I also represent that on or before my last day, I have specifically returned the
following items:

 

¨Computer/laptop

 

¨Keys/access cards

 

¨Company credit card

 



¨Other equipment (please
list)____________________________________________________________________________________________

_____________________________________________________________________________________________________________________









 

Confidential: Employment Agreement: Daniel Goldberger Please initial each page:
              





Page 14



 

 

